DETAILED ACTION

Status of Claims
Claims 1-8, 13-15, 20-22, 25-26, 28-33 are pending.

Claims 9-12, 16-19, 23-24, 27 have been cancelled by Applicant.

Claims 1-2, 13, (14-15, 20-22, 25-26, 28-32)/(1-2) have been withdrawn.

Claims 3-8, (14-15, 20-22, 25-26, 28-32)/(3-4), 33 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restriction
Claims 1-2, 13, (14-15, 20-22, 25-26, 28-32)/(1-2) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/13/2018.

Examiner’s Comment
The Examiner that in view of the different inventions recited in independent claims 1-4 and the Restriction Requirement mailed 06/14/2018, the preambles of multiple dependent claims 14-15, 20-22, 25-26, 28-32 have become confusing and unclear.
 	The Examiner strongly suggests Applicant consider amending the preamble of multiple dependent claims 14-15, 20-22, 25-26, 28-32 to clarify which independent claim is associated with which type of invention, particularly if the non-elected claims become rejoined with the elected claims ‒ for example (but not limited to), using preamble language such as “Any one of the photovoltaic cell according to claim 1, the method according to claim 2, the film according to claim 3, or the method according to claim 4, wherein….”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-8, (14-15, 20-22, 25-26, 28-32)/(3-4), 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	JP 2014-075508 (SHIMAZU-JP ‘508).
	SHIMAZU-JP ‘508 discloses an adhesive-coated film useful as a backsheet for solar cells, wherein the adhesive-coated film comprises: a biaxially oriented polyester (e.g., polyethylene terephthalate) base layer P1; and an adhesion-promoting layer P2; wherein adhesion-promoting layer P2 is formed from a composition comprising: 

• 1-98.5 wt% of a first resin A; 

• 0.5-90 wt% of a second resin B (e.g., ethylene-vinyl acetate (EVA), which can, but is not required to contain comonomers); and 

•1-90 wt% of a crosslinking agent (e.g., oxazoline resins, etc.).  

Adhesion-promoting layer P2 has an adhesive strength of at least 10 N/10 mm to both the polyester base layer P1 and an EVA sealant layer (e.g., as used in solar cells). Polyester base layer P1 optionally contains one or more additives (e.g., titanium oxide, to improve reflectivity; ultraviolet, thermal, and/or oxidation stabilizers; etc.). A typical in-line method of forming the 
	Regarding claims 3-8, (14, 20, 22, 29, 31)/(3-4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize unmodified EVA (i.e., without additional comonomers) as resin component B in combination with well-known crosslinking agents (i.e., oxazoline resins) in the adhesion-promoting layer P2 of SHIMAZU-JP ‘508 in order to produce polyester films with excellent adhesion with EVA encapsulant materials commonly used with solar cells.	
 	Further regarding claims 3-4, since the adhesion-promoting layer P2 compositions of SHIMAZU-JP ‘508 contain: 1-98.5 wt% of a first resin A; 0.5-90 wt% of a second resin B (e.g., EVA); and 1-90 wt% of a crosslinking agent (e.g., oxazoline resins, etc.); the resulting dry adhesion-promoting layer P2 in accordance with SHIMAZU-JP ‘508 would have dry weight ratios of second resin B (i.e., EVA) to crosslinking agent (i.e., oxazoline) which read on or at least partially overlap the ratios recited in claims 3-4.  For example, a layer P2 composition comprising 5 wt% first resin A, 90 wt% of second resin B (i.e., EVA), and 5 wt% crosslinking agent (i.e., oxazoline resin) would result in a coating in which the dry weight ratio of second resin B (i.e., EVA) to crosslinking agent (i.e., oxazoline resin) is 90:5 (i.e., 18:1), which meets the dry mass ratio limitations of claims 3-4. Additionally and/or alternatively, one of ordinary 
	Further regarding claims 3-4, since the adhesion-promoting layer P2 compositions of SHIMAZU-JP ‘508 contain: 1-98.5 wt% of a first resin A; 0.5-90 wt% of a second resin B (e.g., EVA); and 1-90 wt% of a crosslinking agent (e.g., oxazoline resins, etc.); the resulting dry adhesion-promoting layer P2 in accordance with SHIMAZU-JP ‘508 would have combined total amounts of second resin B (i.e., EVA) and crosslinking agent (i.e., oxazoline) which reads on or at least partially overlap the combined total amount of EVA and oxazoline recited in claims 3-4.  For example, a layer P2 composition comprising 5 wt% first resin A, 90 wt% of second resin B (i.e., EVA), and 5 wt% crosslinking agent (i.e., oxazoline resin) would result in a coating in which the combined total amount of second resin B (i.e., EVA) and crosslinking agent (i.e., oxazoline resin) is 95 wt%, which meets the combined total amount EVA + oxazoline crosslinking agent limitations of claims 3-4.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the amounts of EVA and crosslinking agent (e.g., oxazoline-type) in the adhesion-promoting layer P2 of SHIMAZU-JP ‘508 in order to obtain the optimum combination of compatibility with EVA-type sealing materials, water resistance, initial adhesive force, and/or other performance properties for specific applications or usage conditions.
 	Regarding claim 15/(3-4), one of ordinary skill in the art would have incorporated effective amounts of known stabilizing additives (e.g., hydrolysis stabilizers, end-capping agents, etc.) in the polyester film P1 of SHIMAZU-JP ‘508 in order to reduce hydrolysis-related 
	Regarding claim 21/(3-4), one of ordinary skill in the art would have provided the polyester film P1 of SHIMAZU-JP ‘508 with a white appearance by incorporating effective amounts of known white (e.g., titanium oxide, etc.) pigments and/or voiding agents in the polyester films in order to produce backsheets for solar cells with a high degree of reflectance, and thereby improve the overall energy conversion efficiency of solar cells incorporating said polyester films as backsheets.
	Regarding claims (25-26, 28, 30, 32)/(3-4), one of ordinary skill in the art would have incorporated effective amounts of known durability-enhancing additives (e.g., heat stabilizers, hydrolysis stabilizers, UV absorbers, etc.) in the adhesion-promoting layers P2 of SHIMAZU-JP ‘508 in order to maintain a high level of adhesion between the adhesive-coated polyester films of SHIMAZU-JP ‘508 to EVA encapsulant materials during usage under harsh outdoor conditions, included extended exposure to heat and humidity.
	Regarding claim 33, since SHIMAZU-JP ‘508 discloses that the EVA resins used as resin B in the adhesion-promoting layer P2 can contain units derived only from ethylene and vinyl acetate, the Examiner has reason to believe that such unmodified EVA resins would have acid numbers which read on the acid numbers recited in claim 33, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have utilized a low acid unmodified EVA resin as resin B because it is well known in the art that large amounts of carboxyl groups can cause undesirable side-reactions and degradation due to hydrolysis.

Claims (15, 21)/(3-4) is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2014-075508 (SHIMAZU-JP ‘508),
	 	as applied to claims 3-4 above, 
 	and further in view of KIEHNE ET AL (US 2010/0215902).
	KIEHNE ET AL ‘902 discloses that it is well known in the art to utilize white polyester films as backsheets for solar cell devices in order to increase the efficiency of said solar cell devices.  The reference further discloses that it is well known in the art to incorporate additives such as hydrolysis stabilizers in polyester films used in backsheet components for solar cell devices. (paragraph 0013, 0100, etc.)
 	Regarding claim 21/(3-4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adhesive-coated polyester films of SHIMAZU-JP ‘508 with a white appearance by incorporating effective amounts of white pigments and/or voiding agents in the polyester films as suggested by KIEHNE ET AL ‘902 in order to provide the backsheets formed using the adhesive-coated polyester films of SHIMAZU-JP ‘508 with a high degree of reflectance, and thereby improve the overall energy conversion efficiency of solar cells incorporating said polyester films as backsheets.
	Regarding claim 15/(3-4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known stabilizing additives such as hydrolysis stabilizers as suggested in KIEHNE ET AL ‘902 in the adhesive-coated polyester films of SHIMAZU-JP ‘508 in order to reduce hydrolysis-related degradation and improve the use-life of the coated polyester films and solar cell devices incorporating said films.

Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that SHIMAZU-JP ‘508 fails to teach or suggest the claimed inventions because the reference does not specifically disclose the recited “dry mass ratio of EVA to oxazoline and a specified combined amount of EVA and oxazoline in the adhesive composition”.
 	With respect to the recited “dry mass ratio of EVA to oxazoline”, since the adhesion-promoting layer P2 compositions of SHIMAZU-JP ‘508 contain: 1-98.5 wt% of a first resin A; 0.5-90 wt% of a second resin B (e.g., EVA); and 1-90 wt% of a crosslinking agent (e.g., oxazoline resins, etc.); the resulting dry adhesion-promoting layer P2 in accordance with SHIMAZU-JP ‘508 would have dry weight ratios of second resin B (i.e., EVA) to crosslinking agent (i.e., oxazoline) which read on or at least partially overlap the ratios recited in claims 3-4.  For example, a layer P2 composition comprising 5 wt% first resin A, 90 wt% of second resin B (i.e., EVA), and 5 wt% crosslinking agent (i.e., oxazoline resin) would result in a coating in which the dry weight ratio of second resin B (i.e., EVA) to crosslinking agent (i.e., oxazoline resin) is 90:5 (i.e., 18:1), which meets the dry mass ratio limitations of claims 3-4. 

MPEP 2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

Additionally and/or alternatively, one of ordinary skill in the art would have selected the relative amounts of EVA and crosslinking agent (e.g., oxazoline-type) in the adhesion-promoting layer P2 of SHIMAZU-JP ‘508 in order to obtain the optimum combination of compatibility with EVA-type sealing materials, water resistance, initial adhesive force, cohesive strength, and/or other performance properties for specific applications or usage conditions.  

MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]

* * *

II.    ROUTINE OPTIMIZATION 

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

B.    There Must Be an Articulated Rationale Supporting the Rejection 

In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … ."). 

* * *

While Applicant argues that SHIMAZU-JP ‘508 contains no suggestion that particular dry mass ratios of EVA to oxazoline would affect long term adhesion, with respect to the “articulated rationale” requirement in MPEP 2144.05, there is no requirement that the articulated rationale for optimizing or selecting a particular ratio of EVA and crosslinking agent in the adhesion-promoting layer P2 of SHIMAZU-JP ‘508 must be absolutely identical to Applicant’s reason (i.e., long term adhesion).   Similarly, one of ordinary skill in the art would recognize that the relative amounts of EVA and crosslinking agent (as represented by the dry mass ratio of EVA and oxazoline) as a common result-effective variable in crosslinkable compositions which produce relatively recognizable and predictable effects on at least several physical properties of a crosslinkable EVA-containing composition.
	For example, larger amounts of EVA to crosslinking agent would be reasonably expected to lead to decreased crosslinking density, which would be reasonably expected to provide better flexibility and/or elasticity (compared to a very heavily crosslinked EVA, which would be reasonably expected to be stiffer and/or more brittle, which might be undesirable for flexible solar cell applications, etc.), while lesser amounts of EVA to crosslinking agent would be expected to result in greater crosslink density, which would be reasonably expected to provide better cohesive strength in an adhesive layer and/or better moisture or chemical resistance. Since multiple effects of differing ratios of resin and crosslinking agent on mechanical properties (e.g., commensurate in scope with the present claims from the recited dry mass ratio of EVA to oxazoline, specifically with respect to long term adhesion.
 	(B) Applicant argues that SHIMAZU-JP ‘508 teaches away from the claimed invention because the reference expresses a preference for 10 wt% or more (or 20 wt% or more) of first resin A, and therefore SHIMIZU-JP ‘508 teaches away from an adhesion-promoting layer P2 containing 90 wt% or more (or 80 wt% or more) of a combined amount of second resin B (e.g., EVA) and crosslinking agent (e.g., oxazoline).  However, the mere expression of a preference, by itself, does not constitute a clear teaching away from less preferred embodiments.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

* * *

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In the present instance, SHIMAZU-JP ‘508 broadly discloses that the adhesion-promoting layer P2 compositions contain: 1-98.5 wt% of a first resin A; 0.5-90 wt% of a second resin B (e.g., EVA); and 1-90 wt% of a crosslinking agent (e.g., oxazoline resins, etc.). Since the amount of first resin A can be as low as 1 wt%, this clearly allows for the combined amount of second resin B (e.g., EVA) and crosslinking agent (e.g., oxazoline) in the adhesion-promoting layer P2 of SHIMAZU-JP ‘508 to be as high as 99 wt%, which meets the limitation of a combined total amount EVA + oxazoline crosslinking agent of “at least about 93 % by weight” in claims 3-4. Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited combined total amount EVA + oxazoline crosslinking agent.
	(C) Applicant argues that the recited combination of “dry mass ratio of EVA to oxazoline and a specified combined amount of EVA and oxazoline in the adhesive composition” produced unexpected results with respect to long term adhesion.  While there is some evidence in the specification that the recited dry mass ratio of EVA to oxazoline produces superior adhesion after 2000 hours of exposure at high humidity and elevated temperatures, the showing provided by the specification is not commensurate in scope with the present claims -- for example, but not limited to:

• the dry mass ratio of EVA to oxazoline -- Applicant has not provided evidence that the relied upon superior long term adhesion properties would be present for dry mass ratios which are significantly higher from the 3.3:1 utilized in the working Examples in the specification.  Since Applicant argues and the working Examples show that the long term adhesion properties of the recited adhesive layer is strongly dependent on the dry mass ratio of EVA to oxazoline, it is unclear whether adhesive layers with significantly higher dry mass ratio of EVA to oxazoline (e.g., 5:1 or 8:1 or 10:1 or 20:1 or 30:1, etc.) would 

• the type of EVA resin -- Applicant has not provided evidence that the relied upon superior long term adhesion properties would be present for EVA resin with vinyl acetate contents which are substantially different from the EVA resin utilized in the working Examples in the specification.   The physical properties of EVA resins can vary significantly with the amount vinyl acetate present, with low amounts of vinyl acetate (e.g., up to 4 wt% VA) exhibit similarities to polyethylene resins and have higher melting points, while EVA resins with moderate amounts of vinyl acetate (e.g., 4-30 wt%) exhibit differing degrees of softness, elasticity, and/or adhesion, while EVA resins with high amounts of vinyl acetate (e.g., more than 30 wt%) behave as rubbers and have lower melting points.  Therefore, it is unclear whether the relied upon superior long term adhesion properties would be present if an EVA resin containing very low amounts of vinyl acetate (e.g., less than 4 wt%) or very high amounts of vinyl acetate (e.g., more than 40 wt%).


 	While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

 	(D) Applicant argues that KIEHNE ET AL ‘902 fails to remedy the alleged deficiencies of SHIMAZU-JP ‘508.  However, since Applicant’s arguments with respect to the alleged deficiencies of SHIMAZU-JP ‘508 are not persuasive, Applicant’s arguments with respect to KIEHNE ET AL ‘902 are similarly deemed not persuasive.

Request for Rejoinder
The Examiner acknowledges Applicant’s request for the rejoinder of non-elected claims in the Response filed 11/05/2020.  At present, no elected claims have been deemed allowable over the prior art of record.
 	However, the Examiner reminds Applicant that for rejoinder, withdrawn claims which must include all the limitations of the allowable product/apparatus claims for the non-elected invention(s) to be rejoined. 
Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The Examiner notes that method claim 2 (withdrawn) does not contain all the limitations of the elected product claim 3 because claim 2 (withdrawn) does not require direct contact between the adhesive coating (A) and the polyester film substrate (B).
The Examiner further notes that method claim 4 does not require direct contact between the adhesive coating composition and the polyester film substrate (compared to the requirement of direct contact in product claim 3, and therefore prior art which is not applicable to product claim 3 may still be applicable to method claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 1, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787